Bryant, J.,
dissenting.
{¶ 29} Being unable to agree with the majority opinion, I respectfully dissent. The majority holds in the syllabus that “[cjonsistent with long-standing Ohio jurisprudence in following federal law regarding antitrust cases, an indirect purchaser of goods may not file a Valentine Act claim for violations of Ohio antitrust law. (Illinois Brick v. Illinois (1977), 431 U.S. 720, 97 S.Ct. 2061, 52 L.Ed.2d 707, followed.)” To the contrary, Ohio’s Valentine Act permits indirect purchasers to file claims for violations of Ohio antitrust law.
{¶ 30} The Ohio Valentine Act includes R.C. 1331.08, which provides that “the person injured * * * by reason of anything forbidden or declared to be unlawful in [R.C. 1331.01 to 1331.14] may sue * * * and recover treble the damages * * The statute on its face does not require that a person be directly injured in order to recover. Rather, it is broadly worded to include any person injured by reason of a violation of the Valentine Act.
{¶ 31} Relying on List v. Burley Tobacco Growers’ Co-op. Assn. (1926), 114 Ohio St. 361, 151 N.E. 471, and C.K. & J.K., Inc. v. Fairview Shopping Ctr. Corp. (1980), 63 Ohio St.2d 201, 17 O.O.3d 124, 407 N.E.2d 507, the majority observes that, historically, Ohio courts have considered federal case law in construing the Act’s provisions. Based on that precedent, the majority concludes that in construing R.C. 1331.08, it should consider Illinois Brick, a decision issued a year after the statute was last enacted or amended. Noting that “some 18 states and the District of Columbia have enacted statutes explicitly rejecting Illinois Brick and permitting indirect purchasers to bring state-law antitrust actions,” the majority further concludes that indirect purchasers may seek redress for antitrust injury only if the General Assembly legislatively “repeals” the Illinois Brick doctrine.
{¶ 32} List does not dictate the majority’s conclusion, but instead supports allowing indirect purchasers to bring actions under the Valentine Act. List looked at the trend of antitrust case law, including not only federal court decisions, but also decisions from courts in other states. List, 114 Ohio St. at *290392-394, 151 N.E. 471. The reality is that the majority of states now permit indirect-purchaser actions. See Comes v. Microsoft Corp. (Iowa 2002), 646 N.W.2d 440, 448 (“In total, thirty-six states and the District of Columbia recognize a cause of action for indirect purchasers”). Even if we look to the status of the law when most sections of the Valentine Act were last amended (1976), the trend of the federal decisions at the time favored permitting indirect purchasers to sue those who violate antitrust provisions. Id. at 447.
{¶ 33} Similarly, the majority’s reliance on C.K. & J.K, Inc., 63 Ohio St.2d 201, 17 O.O.3d 124, 407 N.E.2d 507, is not persuasive. Citing C.K. & J.K for the proposition that “Ohio has long followed federal law in interpreting the Valentine Act,” the majority states that in accordance with this practice, “we shall review the status of federal law with respect to who may properly assert an antitrust action.” Indeed, Ohio and other states have looked to the federal courts for guidance in substantive law, such as setting uniform standards of conduct prohibited under the antitrust acts. Comes v. Microsoft Corp., 646 N.W.2d at 446 (“The purpose behind both state and federal antitrust law is to apply a uniform standard of conduct so that businesses will know what is acceptable conduct and what is not acceptable conduct”).
{¶ 34} Ohio and other states, however, have not relied on federal law in matters of practice and procedure, including the issue of standing. In fact, the United States Supreme Court has declared that uniformity in state and federal law on the issue of who may sue for recovery is unnecessary, as “nothing in Illinois Brick suggests that it would be contrary to congressional purposes for States to allow indirect purchasers to recover under their own antitrust laws.” California v. ARC Am. Corp. (1989), 490 U.S. 93, 103, 109 S.Ct. 1661, 104 L.Ed.2d 86. Rather, “Congress intended the federal antitrust laws to supplement, not displace, state antitrust remedies.” Id. at 102, 109 S.Ct. 1661, 104 L.Ed.2d 86. See, also, Bunker’s Glass Co. v. Pilkington, PLC (2003), 206 Ariz. 9, 16, 75 P.3d 99 (noting that Arizona courts have not followed federal law on “the threshold issue of who may bring a state-law-based claim in a state court”); Comes, supra, 646 N.W.2d at 446 (observing that states may set their own rules for who may sue in state courts without impairing the desired national uniformity and predictability in substantive standards of conduct). Indeed, to conclude that C.K. & J.K, Inc. or List precludes indirect purchasers from suing under the Valentine Act would defeat one of the purposes of that Act: to provide a remedy to those injured by reason of violations of the Act.
{¶ 35} The majority nonetheless relies on the legislature’s failure, since Illinois Brick, to amend the Act to specifically allow indirect purchasers to sue under R.C. 1331.01 et seq. From that inaction, the majority concludes that the legislature embraces the Illinois Brick doctrine. The legislature, however, would *291have no reason to include indirect-purchaser language in R.C. 1331.08, as this court has never stated that it would rigidly adhere to each decision that the federal courts issued under the federal antitrust laws. To foist onto the General Assembly the obligation to override Illinois Brick, or any other decision of the federal courts that it does not support, places on the legislature the unenviable burden of monitoring, and responding to, each federal judicial gloss on the federal antitrust laws, even though this court has never adopted that gloss on Ohio’s antitrust laws. See Hyde v. Abbott Labs., Inc. (1996), 123 N.C.App. 572, 582, 473 S.E.2d 680 (noting in an antitrust case that “the intent of the General Assembly may only be discerned by its actions, and not its failure to act”).
{¶ 36} Rather than apply any and all federal limitations to the Valentine Act, this court should defer to the legislature to create exceptions to the broad language of R.C. 1331.08 that permits any person injured to bring an action under R.C. 1331.08. See Bunker’s Glass Co., 206 Ariz. at 17, 75 P.3d 99. Unless the legislature amends R.C. 1331.08 to preclude indirect-purchaser actions, this court should address the statute and apply its unambiguous language that allows all purchasers to redress antitrust injury under Ohio’s antitrust laws.
{¶ 37} Ohio would not be alone in doing so. Not only do the majority of states now allow consumers, as indirect purchasers, to seek redress under their antitrust laws, see Comes, 646 N.W.2d at 448, but at least five of those states allow indirect purchasers to pursue antitrust claims even though, like Ohio, (1) their states have not enacted “repealer” statutes, (2) the states have antitrust statutes with language very similar to Ohio’s, and (3) the states, either judicially or by statute, are guided by federal antitrust decisions in construing their state antitrust laws. See Arthur v. Microsoft Corp. (2004), 267 Neb. 586, 676 N.W.2d 29; Comes v. Microsoft Corp., supra; Bunker’s Glass Co. v. Pilkington, 206 Ariz. 9, 75 P.3d 99; Hyde v. Abbott Labs., Inc., 123 N.C.App. 572, 473 S.E.2d 680; Sherwood v. Microsoft Corp. (July 31, 2003), Tenn.App. No. M2000-01850-COA-R9-CV, 2003 WL 21780975.
{¶ 38} Microsoft already has been adjudicated to be in violation of antitrust laws. United States v. Microsoft Corp. (D.D.C.2000), 87 F.Supp.2d 30, reversed in part on other grounds (C.A.D.C.2001), 253 F.3d 34. See, also, New York v. Microsoft Corp. (D.D.C.2002), 209 F.Supp.2d 132, in which the state of Ohio was not a party but filed an amicus brief. Id. at 136, fn. 2.
{¶ 39} The indirect purchaser is often the only “person” with an actual injury and resulting inducement to rectify the antitrust violations of a monopolistic corporation. Because federal law is clear that indirect purchasers may not bring antitrust claims in federal court, redress of such claims is left to state courts. Yet the majority’s holding would deny any remedy to Ohio’s citizens for their injury, contrary to Section 16, Article I, Ohio Constitution (stating that “[a]ll *292courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay”).
Waite, Schneider, Bayless & Chesley Co., L.P.A., Stanley M. Chesley, Paul M. De Marco, and Robert Heuck II; Barrett & Weber, L.P.A., and Michael R. Barrett; Markovits & Greiwe Co., L.P.A., and W.B. Markovits, for appellant.
Dinsmore & Shohl, L.L.P., Gregory Harrison, and John Luken; Sullivan & Cromwell, L.L.P., David P. Tulchin, and Richard C. Pepperman II, for appellee.
Bricker & Eckler, L.L.P., Kurtis A. Tunnell, Edward A. Matto, and Anne Marie Sferra; Taft, Stettinius & Hollister, L.L.P., R. Joseph Parker, William J. Seitz, and Jeanne M. Bruns, urging affirmance for amici curiae Ohio Manufacturers’ Association, Ohio Chapter of National Federation of Independent Business, Ohio Chemistry Technology Council, and Ohio Chamber of Commerce.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, and Jennifer L. Pratt, Assistant Attorney General, urging reversal for amicus curiae Attorney General of Ohio.
Weinstein, Kitchenoff, Scarlato, Karon & Goldman Ltd. and Daniel R. Karon, urging reversal for amici curiae National Consumers League, Consumer Action, and Organization for Competitive Markets.
Norman Hawker and Albert A. Foer; Benesch, Friedlander, Coplan & Aronoff, L.L.P., and Mark D. Tucker, urging reversal for amicus curiae American Antitrust Institute.
' {¶ 40} Other laws in Ohio make clear that the legislature intends that consumers, the ultimate purchasers who are often the only persons who suffer any real injury, be provided a remedy for injury, including higher prices, sustained due to a corporation’s unlawful or anticompetitive conduct. See Ohio’s Consumer Sales Protection Act, R.C. 1345.01 et seq., and Ohio’s Pattern of Corrupt Activity Act, R.C. 2923.32 et seq., especially R.C. 2923.34(F). Similar circumstances support application of the unambiguous language of R.C. 1331.08.
{¶ 41} In the final analysis, to deny indirect purchasers redress in Ohio courts in this case benefits only the party who already has been determined to have unlawfully restrained trade in Ohio. At the same time, it would deny recovery to persons actually injured as a result of that conduct, who are the persons who have a reason to bring antitrust claims: the consumers who purchase the goods and pay the overcharges that the direct purchasers can pass on to them. The purpose of the Valentine Act is to protect Ohio’s public from anticompetitive conduct. The majority’s holding defeats that purpose, and so I dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.